                               Case 20-10691   Doc 196     Filed 02/11/21      Page 1 of 2
Entered: February 11th, 2021
Signed: February 11th, 2021

SO ORDERED
No response or opposition.




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF MARYLAND

                                                       )
         In re:                                        )
                                                       )
         Zachair, Ltd.,                                )       Case No.: 20-10691-TJC
                                                       )
                                   Debtor.             )       Chapter 11
                                                       )

                       ORDER AUTHORIZING EMPLOYMENT OF MENDELSON &
                    MENDELSON, CPAs, P.C., AS TAX ACCOUNTANT FOR THE DEBTOR

                   Upon consideration of the Application for Authority to Employ Mendelson & Mendelson,

         CPAs, P.C. as Tax Accountant for the Debtor (the “Application”) filed by the above-captioned

         debtor and debtor in possession (the “Debtor”) and the Verified Statement of Louis B.

         Ruebelmann pursuant to Bankruptcy Rule 2014(a); and it appearing that Mendelson &

         Mendelson, CPAs, P.C. ( “Mendelson”) is duly qualified to serve as tax accountant to the Debtor

         in this case; and the Court being satisfied that Mendelson neither holds nor represents an interest

         adverse to the Debtor or its estate, and that his employment is necessary and is in the best interest

         of the Debtor, its estate, and its creditors; and after consideration of any objections made thereto

         and after any hearing thereon; and it appearing that adequate notice of the Application was



                                                           7
                 Case 20-10691        Doc 196    Filed 02/11/21    Page 2 of 2




provided and that no further notice of the Application is necessary; and there appearing good

cause for granting the relief requested in the Application; it is, by the United States Bankruptcy

Court for the District of Maryland, hereby

       ORDERED that the Application be and it hereby is APPROVED; and it is further,

       ORDERED that the Debtor is authorized to employ Mendelson as its tax accountant on

the terms set forth in the Application effective as of the date of the Application, with

compensation and reimbursement of expenses subject to further Order of this Court.

                                       END OF ORDER
cc:

E-Recipients

Bradford F. Englander, Esq.
Whiteford, Taylor & Preston L.L.P.
3190 Fairview Park Drive, Suite 800
Falls Church, VA 22042

Sandy Spring Bank
c/o Bruce Henry, Esq.
300 N Washington Street, Suite 204
Alexandria, VA 22314

Office of the United States Trustee
305 Ivy Lane, Suite 600
Greenbelt, MD 20770




                                                8
